Title: From George Washington to Benjamin Lincoln, 1 July 1781
From: Washington, George
To: Lincoln, Benjamin


                  
                     Sir
                      1 July 1781
                  
                  The object of your present command consisting of two Regiments (formed into 4 Battalions) under the command of Colo. Scammell and Lieut. Colo. Sprout—of a detachment of artillery under the command of Capt. Burbeck—of the Corps of Watermen under the command of Major Darby, and the Water Guard under the command of Capt. Pray, is to attempt the surprise of the enemy’s posts upon the North End of York Island.
                  My Ideas as to the most probable mode of attaining this object have been minutely detailed in the several conversations which we have had upon the subject, and you have been furnished with such papers as I have been able to collect, and upon which my judgment has been formed.  But it is not my wish or desire that there should be any restraint upon you.  Your own observation and the circumstances of the moment must, in a great degree, govern.
                  The success of your enterprise depending absolutely upon secrecy and surprise, it will be wrong to prosecute it a moment after you are discovered, unless that discovery is made so near the Works, that you may, by a rapid movement, gain them before the enemy have time to recollect and put themselves in a posture of defence.
                  Fort George upon Laurel Hill ought to be your primary object, because success at that place will open a communication with the Main—afford an Asylum to the troops which may be disappointed in other attacks, and secure a retreat, in case of necessity, to the Main Body of the Army.  Should you carry Fort Knyphausen and Fort Tryon only—you cannot without infinite risque, hold them, as we shall not be in a situation to support you from without.  I would therefore recommend your damaging them as much as you possibly can, upon a sudden, and relinquishing them.
                  The Artillery Men will be proportionably divided to the three attacks.  Each party of them will be provided with two Lanthorns and two Rockets, one of which is to be fired in each work as soon as it is carried.
                  If compleat success should attend the enterprize, not a moments time should be lost, in drawing the Boats across the Island from the North River into Harlem Creek, and securing them under the Guns of Fort George, if circumstances will admit of it.  But in case of a disappointment and being obliged to retreat by Water, and not being able to pass the enemy’s ship and Boats—the dernier resort must be a push over to the Jersey shore, and an abandonment of the Boats, if they cannot be drawn up the Bank and carried off in Carriages.
                  It will be very essential that I should be made acquainted, and as early as possible, with your success and the extent of it.  If compleat—you will announce it by the firing of 13 Cannon at one minutes interval, after all lesser firing and confusion have ceased.  If Fort George only is carried—6 Cannon are to be fired in the same manner—For Fort Knyphausen or Tryon or both of them you need not give Signals because you are, as before directed, immediately to relinquish them.
                  The foregoing is upon a supposition that the principal object, the attempt upon the Works on York Island, is carried into execution—But should you, upon reconnoitering the enemy tomorrow, find it unadvisable to prosecute the plan, or should you be obliged to give it over on account of an early discovery by the enemy’s shipping or Boats; I would then have you turn your attention to the support of an attempt which is also to be made on the morning of the 3d by the Duke de Lauzun upon Delancey’s Corps laying at Morrisania—To effect this, you will land your men at any convenient place above the mouth of Spiten Devil Creek and march to the High Grounds in front of Kings bridge, where you will lay concealed untill the Dukes attack is announced by firing or other means.  You may then dispose of your force in such a manner in view of the Enemy as to make them think your party larger than it is, which may have the double effect of preventing them from coming over the Bridge to turn the Dukes right, and also of preventing any of Delanceys party from escaping that way.  Your further operations must depend upon the movement of the enemy and other circumstances.
                  In case you land upon the East side of the River above the mouth of Spiten devil Creek you will send your Boats up along the East shore.  If Major Darby receives no particular directions from me he will proceed with them to Kings ferry.
                  I expect I shall be myself in the Neighbourhood of Kings bridge early in the morning of the 3d with the remainder of the Army.  I shall, as soon as possible, open a communication with you and give you such orders as the general state of matters may require.  
                  If you land, send an officer and small party up the main Road to meet me.  Given at Head Quarters near Peekskill this 1st day of July 1781.
                  
                     Go: Washington
                  
               